DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2. 5-8, 10, 13-17, 19, 22-24, and 26-28, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 19 have several instances of lack of proper antecedent basis.  Only three examples will be given (claim 1): “the primer coating” which appears to be drawn to “a first process color hydrophilic surface”, “the release coating” which appears to be drawn to “a release coat ”, and “the upper opacity coating” which appears to be drawn to “an upper scratch-off opacity layer”.   This is not intended to be a complete or comprehensive listing of antecedent basis issues.  Compliance with 35 USC 112 is the responsibility of the applicant. 
Each independent claim further recites several instances of “covering” however they conflict with the common meaning of the word, which would be in direct contact with an underlying layer.  However, the claims recite e.g. “a release coat covering the primer portions [further lack of proper antecedent basis], and the digitally imaged process color indicia”, which is indefinite.  The claims essentially recite that each layer (which is provided above the previous layer) covers both the previous covers the underlying digitally imaged process color indicia. The release coat only covers the seal coat (see Figures), and the named layers are each below the seal coat, thus the release coat does not cover either of the layers.  Language which may be more definite would include “superimposed on”, or “above”, or something similar.  
In respect to claim 8, the claim recites “wherein the oligomer direct energy curable seal is based on cationic chemistry with cycloaliphatic diepoxides” which is indefinite, since there is no definite structure being claimed i.e. it is unclear what result structure results “based on cationic chemistry [using] cycloaliphatic diepoxides”.  Furthermore, the claim appears to be drawn to a product-by-process limitation.   Similarly, claims 13 and 14 recite a “polyvinylpyrrolidone resin binder system” which is indefinite.   It is unclear how the material is a system, and what comprises the “system”, which implies further structure/materials.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 15-17, 19, 21, 24, and 26-28, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2012/0025516).
In respect to claims 1, 15-17, 19, and 26-28, although indefinite for the reasons stated in the 35 USC 112(b) rejection above, Miller et al. disclose a SOC document comprising: a substrate 22 with a sequentially printed lower opacity layer 24 and a contrast layer 26; a first process color “white” 
In respect to claims 2, 5-6, and 21, Miller et al. disclose that the seal coat may be water-based and UV-curable.  It may contains oligomers and/or resins (Fig. 0026).
In respect to claim 24, Miller et al. disclose that the both the seal coat 34 and release coat 36 are flood coated on the document, covering the entire surface.  Thus, one (either) of them, satisfies the claim, as the claim does not require “only one of the..”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 10, 13-14, and 22-23, are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2012/0025516).
In respect to claim 7, Miller et al. disclose that the seal coat may be water-based and UV-curable, and may be formed of oligomers, but does not disclose particular oligomers e.g. “acrylic acrylates combined with acrylate monomers”, however, it would have been obvious to provide the seal coat taught in Miller et al. with any known oligomers in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
In respect to claims 8, 13, and 14, are indefinite, but the use of known material is obvious for the same reasons above. 
In respect to claims 10, 22, and 23, Miller et al. does not disclose particulars of printing and material properties of the seal coat, specifically that the seal coat has a particular viscosity (over 25 seconds #2 Zahn cup) or that an anilox roller uses volumes of 24 BCM or greater, however, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Selection of a viscosity and volume of the applied seal coat is routine in the printing arts. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gaynor et al. (US 2017/0209781), Behm et al. (US 5,667,250) and (US 2012/0267888), Brawner et al. (US 5,569,512), Rich et al. (US 5,532,046), and Finnerty et al. (US 9,961,883), disclose similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/ Primary Examiner, Art Unit 3637